Title: To George Washington from Thomas Smith, 14 May 1789
From: Smith, Thomas
To: Washington, George



Sir
Philada May 14th 1789

I have been upwards of twelve years employed in the laborious business of a Comr of the Continental Loan Office for the State of Pennsylvania which I have endeavoured to discharge with the greatest care, industry & integrity—& I must now entreat of your Excellency some appointment under the new Constitution which is become necessary to me for the support of a large family—as my attention to the business of my Office has thrown me out of every other means of maintaining them. this I know will be the least inducement with you Sir, yet if you should think me qualified for an appointment, it may be considered as a situation I am involved in by the necessary attention to the business of my Office—my unwillingness to interfere with Gentlemen who have held Offices similar to those for which they are applying & the impossibility of yet forming any judgment what the new arrangements may be, prevents my pointing to any particular object—but if in the new arrangement, any Office should be established involving the duties of the one I now hold, I hope my service will induce your Excellency

to give me a preference to others, who have not been so well acquainted with the business in which I have been so long employed. I have the Honor to be Sir with the most perfect esteem Your Excellencys most Obedt & very hu. Servt

Thos Smith

